internal_revenue_service number info release date index uil no dear date thank you for your letter of date to mr paul kugler associate chief_counsel psi on behalf of your client concerning certain procedural questions governing binding commitments under sec_42 of the internal_revenue_code because our office has direct responsibility for issues under sec_42 of the code your letter has been forwarded to us for response sec_42 provides that if there is a binding commitment made not later than the close of the calendar_year in which the building is placed_in_service by the housing_credit_agency to allocate a specified housing_credit_dollar_amount to such building beginning in a specified later year then the general_rule of sec_42 requiring that an allocation be made before the close of the year in which a building is placed_in_service does not apply accordingly a binding commitment is not an allocating document that reduces the state's housing_credit ceiling as defined under sec_42 for the year the binding commitment is made rather the state's housing_credit ceiling is reduced for the year the allocation is made although the binding commitments made pursuant to carryover resolutions to allocate credit were made in calendar_year you state that the allocations to some of these projects were not made in calendar_year treating any of these unallocated amounts on the form_8610 annual low-income_housing_credit agencies report filed for calendar_year as if they had been allocated in calendar_year would be improper to the extent this was done the form_8610 would have to be amended by following the specific instructions on form_8610 for submitting an amended form_8610 and ensuring that only those allocations made in calendar_year are reflected on the amended form as being allocated for that year thank you for writing although this is not a ruling i hope this clarification has been of assistance to you sincerely yours susan reaman susan reaman chief branch office of the associate chief_counsel passthroughs and special industries
